                                                                                      F     LED
                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION
                                                                                    rTS   SEP 0 2 ZO2Ü




 UNITED STATES OF AMERICA,                              CRIMINAL NO. SA-20-CR-

            Plaintiff,                                  INDICTMENT
 V.                                                     CTS 1-4: 18 U.S.C. § 1343 - Wire Fraud
                                                        CTS 5-6: 18 U.S.C. § 1028A -
 DAVID JOHN ONEAL,                                      Aggravated Identity Theft

            Defendant.                                  NOTICE OF GOVERNMENT'S
                                                        DEMAND FOR FORFEITURE




THE GRAND JURY CHARGES:
                                              SA2OCRO400 OG
                                       GENERAL ALLEGATIONS

        At all times relevant to this Indictment:

        1.         SeaWorid Parks and Entertainment Inc. is (he parent company for Sea World of

Texas, Inc. and is based in San Antonio, Texas. It operates the San Antonio Sea World Park

(collectively "SeaWorld").

        2.         Defendant DAVID JOHN ONEAL ("ONEAL") is the owner of the company

Wildly Creative Marketing, which purports to provide drone shows to various businesses and

entities.

        3.         In or around January of 2018, a SeaWorld employee contacted ONEAL regarding

hiring ONEAL to provide a drone show for SeaWorld in San Antonio, Texas. On or about May

7, 2018, ONEAL issued an invoice to SeaWorld for a deposit of $26,160 to be paid by check or

wire to ONEAL's Capital One bank account.

        4.         Prior to making any deposit to ONEAL and to approve the drone show, Sea World

requested several items of information from ONEAL. Federal Aviation Administration ("FAA")
rules governing drones requires that all drones must be labeled and registered. SeaWorld

requested that ONEAL provide the small unmanned aircraft (sUAS) Certificates of Registration

numbers for the thirty (30) drones he proposed to use in the aerial drone shows. On or about

May   17,   2018,   ONEAL emailed to a SeaWorld representative thirty (30) false sIlAS Certificates
of Registration numbers for the thirty (30) drones he proposed to use in the aerial drone show for

SeaWorid. ONEAL (using the email address of davidjohnoneal@gmail.com) stated on the

email that "[t}hese are the registration numbers we will be using for the aircraft as well, we have

30 total - 20 drones and 10 spare to register." The certificates were in the name of ONEAL's

company, "Wildly Creative Marketing." FAA records reveal that all thirty (30) sUAS

Certificates of Registration were not registered to Wildly Creative Marketing and had been

fraudulently altered.

        5.          SeaWorld requested that ONEAL provide the names and identifications of the

pilots who ONEAL would employ for the drone show. SeaWorid needed to ensure that ONEAL

was able to employ certified pilots to conduct the drone show. In response to this request, on or

about May 17, 2018, Oneal emailed (using the email address of davidjohnoneal@gmail.com)

pictures of the FAA Remote Pilot Certificates of the two pilots (Pilot #1 and Pilot   #2).   ONEAL

false claimed these pilots had agreed to pilot the drones for drone show. The Remote Pilot

Certificates for the two pilots contained personal identifying information of those pilots. In truth,

neither drone pilot had agreed to pilot drones for the SeaWorid done show nor provide pilot

services for ONEAL. The pilots did not agree or consent to ONEAL sending their Remote Pilot

Certificates and personal information to SeaWorid.

        6.          An FAA waiver is necessary in order to operate a drone show. Sea World requested

FAA waivers from ONEAL to determine if the show could legally be held. On or about May 17,



                                                    2
2018, ONEAL emailed (using the email address of davidjohnoneaEWjgmaiicom) a SeaWorld

representative two documents purporting to be FAA waivers. FAA records reveal that these

waivers were fraudulent and had been altered from valid waivers that had since expired. SeaWorid

relied upon the waivers as being valid.

        7.     SeaWorid requested that ONEAL provide a valid insurance certificate. On or about

May 18, 2018, ONEAL emailed (using the email address of davidjohnoneal®gmail.com) a

document purporting to be a certificate of liability insurance from HISCOX Insurance Company,

Inc. ("HISCOX") to a SeaWorld representative. HISCOX is an authorized insurer in California.

The certificate of liability insurance send to SeaWorid was fraudulent, invalid and had been altered

in several respects. At the time ONEAL sent the certificate of liability insurance, ONEAL did

not have a valid commercial liability policy with HISCOX.      SeaWorid relied upon the certificate

of liability insurance being truthful in deciding whether to contract and pay a deposit to ONEAL

for the drone show.

       8.      SeaWorid relied upon the information described above (sUAS Certificates, pilot

information, FAA Waivers, and insurance policy) sent by ONEAL to be truthful and accurate.

Based upon these representations, SeaWorld sent a check in the amount of $26,160 to Oneal on or

about May 22, 2018 through Federal Express. That check was cleared on or about May 25, 2018

and deposited into a bank account controlled by ONEAL.

       9.      On or about June 14, 2018, SeaWorid sent ONEAL a second payment of$ 18,980

through a wire transfer from a bank account controlled by SeaWorld to a bank account controlled

by Oneal.




                                                 3
        10.     Despite these payments made by SeaWorid, ONEAL failed to perform any of the

drone shows he contractually agreed to perform for SeaWorid, and has failed to return any of the

funds paid by SeaWorid.

        11.     The allegations contained in Paragraphs   1   through 10 are incorporated in each and

every Count of this Indictment.

                              COUNTS ONE THROUGH FOUR
                                     (Wire Fraud)
                                       (18 U.S.C. §1343)


                                  THE SCHEME TO DEFRAUD

        11.     From on or about January 1, 2018, to on or about September 1, 2018, Defendant

DAVID JOHN ONEAL devised and intended to devise a scheme to defraud SeaWorid, and to

obtain money and property by means of materially false and fraudulent pretenses, representations

and promises.

                                    MANNER AND MEANS

        12.     In order to induce Sea World to pay a deposit for a drone show that ONEAL

agreed to perform, ONEAL sent through email false, fraudulent, and misleading documents and

information to SeaWorld. As described above in Paragraphs 1-10, on or about May 17-18, 2018,

ONEAL sent to SeaWorid false sUAS Certificates of Registration, false pilot information, false

FAA waivers, and a false certificate of insurance. SeaWorld relied upon these documents and

information as being truthful and paid a deposit to ONEAL of $26,160 on or about May 22,

2018 (through Federal Express) and of$1 8,980 on or about June 14, 2018 (through wire

transfer).




                                                4
                                EXECUTION OF THE SCHEME

       13.       On or about the following dates, in the Western District of Texas and elsewhere,

the Defendant,

                                      DAVID JOHN ONEAL

having devised and intended to devise the aforesaid scheme, for the purpose of executing said

scheme, and attempting to do so, did knowingly transmit and cause to be transmitted in interstate

commerce by means of a wire communication, certain signs, signals and sounds to and from the

Western District of Texas, as described below.

 COUNT       DATE         ORIGINATING                           DESTINATION
                          TRANSACTION
 I           May 17, 2018 Electronic message from               Email account of SeaWorld
                          ONEAL sending false sAUS              representative
                          Certificates of Registration
                          using
                                davidjohnonea1gmail.eom
 2           May 17, 2018 Electronic message from              Email account of SeaWorid
                          ONEAL sending pilot                  representative
                          information using
                                davidjohnonea1gmai1.com
 3           May 17, 2018       Electronic message from        Email account of SeaWorld
                                ONEAL sending false FAA        representative
                                waivers using
                                davidjohnoneaIgmail.com
 4           May 18, 2018 Electronic message from              Email account of SeaWorid
                          ONEAL sending false                  representative
                          certificate of insurance using
                                davidjohnoneaIgmai1.com

       All in violation of Title 18, United States Code, Section 1343.




                                                 5
                                        COUNT FIVE
                                   Aggravated Identity Theft
                                     118 U.S.C. § 1028A1

        14.    Count Five incorporates by reference, as if fully set forth herein, Paragraphs 1-13

of this Indictment.

        15.    On or about May 17, 2018, in the Western District of Texas and elsewhere, the

Defendant,

                                    DAVID JOHN ONEAL

did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

means of identification of another person, to wit, a Federal Aviation Administration issued

Remote Pilot Certificate, which included pilot #1's name, address, date of birth, and unique

remote pilot certificate number during and in relation to a felony violation enumerated in 18

U.S.C. § 1028A(c), namely Wire Fraud, as charged in Count Two of this Indictment, knowing

that the means of identification belonged to another actual person.

       All in violation of Title 18, United States Code, Section 1 028A(a)( 1).

                                        COUNT SIX
                                   Aggravated Identity Theft
                                       (18 U.S.C. §1028A1

       14.     Count Six incorporates by reference, as if fully set forth herein, Paragraphs 1-13

of this Indictment.

       15.     On or about May 17, 2018, in the Western District of Texas and elsewhere, the

Defendant,

                                    DAVID JOHN ONEAL

did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

means of identification of another person, to wit, a Federal Aviation Administration issued
Remote Pilot Certificate, which included pilot #2's name, address, date of birth, and unique

remote pilot certificate number during and in relation to a felony violation enumerated in 18

U.S.C. § 1 028A(c), namely Wire Fraud, as charged in Count Two of this Indictment, knowing

that the means of identification belonged to another actual person.

       All in violation of Title 18, United States Code, Section 1 028A(a)( 1).



    NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                        [See Fed. R. Crim. P. 32.21

       This Notice of Demand for Forfeiture includes but is not limited to the property described

below in Paragraphs Il-Ill.

                                                  I.
                     Wire Fraud and Production and Forfeiture Statutes
[Title 18 U.S.C. § 1028(a)(1), (a)(2), (b)(1), and (1) and 1343, subject to forfeiture pursuant
to TItle 18 U.S.C. § 981(a)(1)(C), made applicable to criminal forfeiture by Title 28 U.S.C. §
                                              2461(c)]

       As a result of the foregoing criminal violations set forth in Counts One through Four, the

United States of America gives notice to Defendants of its intent to seek the forfeiture of property

upon conviction and pursuant to Fed. R. Crim. P. 32.2 and Title 18 U.S.C.           §   981(a)(1)(C), made

applicable to criminal forfeiture by Title 28 U.S.C.   §   2461(c), which states:

       Title 18 U.S.C. § 981. Civil forfeiture
               (a)(1) The following property is subject to forfeiture to the United States:

                       (C) Any property, real or personal, which constitutes or is derived from
                       proceeds traceable to a violation of section.. . or any offense constituting
                       "specified unlawful activity" (as defined in section I 956(c)(7) of this title),
                       or a conspiracy to commit such offense.

Wire Fraud is an offense constituting "specified unlawful activity" as defined in Title 18 U.S.C. §
I 956(c)(7).
                                              II.
                                        Money Judament

       An amount of money which represents the amount of proceeds obtained directly or
       indirectly as a result of the violations set forth above for which all Defendants are jointly
       and severally liable.
                                               Ill.
                                        Substitute Assets

       If any of the property described above, as a result of any act or omission of Defendants:

       a.      cannot be located upon the exercise of due diligence;
       b.      has been transferred or sold to, or deposited with, a third party;
       c.      has been placed beyond the jurisdiction of the Court;
       d.      has been substantially diminished in value; or
       e.      has been commingled with other property which cannot be divided without
               difficulty;

it is the intent of the United States of America to seek the forfeiture of any other property owned

by Defendants up to the value of the Money Judgment as substitute assets pursuant to Fed. R.

Crim. P. 32.2 and Title 21 U.S.C. § 853(p).

                                              A TRUE BILL



                                              FdREPERSON OF THE GR(Nb JURY




       JOHN F. BASH.
       United States A


By:
                    LACK WELL
       A istant United States Attorney




                                                 8
